FILED
                           NOT FOR PUBLICATION                              NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: FORT DEFIANCE                  Nos. 11-16223, 11-16224
HOUSING CORPORATION,
                                                 D.C. No. 2:10-cv-01918-JAT
              Debtor,

                                                 MEMORANDUM *
BRENDA TODD; WILLIAM AUBREY,

              Defendants-Appellants,

  v.

BRENDA MOODY WHINERY, as
Chapter 11 Trustee of Fort Defiance
Housing Corporation, Inc.,

              Plaintiff-Appellee.



                   Appeals from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                          Submitted November 13, 2012 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      CANBY, TROTT, and W. FLETCHER, Circuit Judges.

      In these consolidated appeals, William Aubrey and Brenda Todd appeal pro

se from the district court’s order affirming the bankruptcy court’s denial of their

motion for dismissal of judgment under Federal Rule of Civil Procedure 60 in the

adversary proceeding brought against them. We have jurisdiction under 28 U.S.C.

§ 158(d). We review decisions of the bankruptcy court independently without

deference to the district court’s determinations. Leichty v. Neary, (In re Strand),

375 F.3d 854, 857 (9th Cir. 2004). We affirm.

      The bankruptcy court did not abuse its discretion by concluding that

appellants failed to demonstrate mistake, inadvertence, excusable neglect, newly

discovered evidence, misconduct, fraud or any other basis for relief from judgment.

See Fed. R. Civ. P. 60(b), (d)(3); Hammer v. Drago (In re Hammer), 940 F.2d 524,

525 (9th Cir. 1991) (setting forth standard of review).

      Appellants’ contentions that the bankruptcy court was not impartial are

unpersuasive because appellants do not point to any evidence in the record of

judicial bias. See Commercial Paper Holders v. Hine (Matter of Beverly Hills

Bancorp), 752 F.2d 1334, 1341 (9th Cir. 1984) (“Unfavorable rulings alone are

legally insufficient to require recusal.”).

      We do not consider matters not specifically and distinctly raised and argued


                                              2                                 11-16223
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   11-16223